Filed 10/5/20 P. v. Hughes CA1/5

            NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                     A158260
            Plaintiff and Respondent,
                                                                 (San Francisco City and County
 v.                                                              Super. Ct. Nos. 18001036 /
 SEMEGREIAN HUGHES,                                              228650)
            Defendant and Appellant.




        After Semegreian Hughes stole a pair of sunglasses from an
eyewear shop and struck the 69-year-old shop owner on the head, a
jury convicted him of second-degree robbery (Pen. Code, §§ 211, 212.5,
subd. (c)),1 assault with force likely to cause great bodily injury (§ 245,
subd. (a)(4)), and misdemeanor elder abuse (§ 368, subd. (c)). Hughes
contends that his right to a speedy trial was violated, the trial court
erroneously admitted evidence that he had shoplifted on two prior
occasions, and the record contains insufficient evidence to support his
misdemeanor elder abuse conviction. We conclude his contentions lack
merit and affirm the judgment.




        1   Undesignated statutory references are to the Penal Code.
                                                    1
                             BACKGROUND
      One rainy day, Hughes opened the door to an optometry shop in
San Francisco, stepped inside, and grabbed a pair of sunglasses from a
display in the front window. The shop owner, Robert K., was working
in the back of the store at the time and asked Hughes if he could help
him find something. Hughes responded that he had found what he was
looking for and left the store without paying for the sunglasses. When
Robert tried to catch up to him, Hughes turned and hit him on the side
of the head, knocking him to the ground. Christine S. witnessed the
incident and called 911.
      At trial, Hughes argued that the prosecution could not establish
the elements of robbery because, in light of his mental disorder, he did
not intend to permanently deprive Robert of his property. The parties
stipulated that Hughes suffered a traumatic brain injury in 1999.
Hughes also presented evidence that he suffered from transitory
periods of psychosis in which he experienced hallucinations and
delusions, and that he had been diagnosed with schizophrenia, bipolar
disorder, and schizoaffective disorder.
      However, the prosecution argued that Hughes behaved rationally
when he walked into the shop, responded to Robert’s question, and
struck Robert when he tried to retrieve the sunglasses. The
prosecution also put on evidence that Hughes had shoplifted in the past
and argued that the prior incidents showed that Hughes similarly
intended to steal when he took the sunglasses.
      With respect to the elder abuse charge, Hughes contended that
he could not have known that Robert was over the age of 65 because
their interactions occurred in a matter of seconds.


                                    2
                                DISCUSSION
                                     A.
        Hughes asserts that the trial court abused its discretion in
granting the prosecution’s motion to continue his trial until Christine
was available to testify, in violation of his right to a speedy trial under
section 1382. However, Hughes does not dispute that he failed to
preserve this issue for appeal by failing to object below. As a result, he
has forfeited his challenge. (See People v. Seaton (2001) 26 Cal.4th 598,
633.)
                                     B.
        Hughes contends that the trial court erred in allowing the
prosecution to introduce evidence of two prior shoplifting incidents.
Applying the abuse of discretion standard (People v. Harris (2013) 57
Cal.4th 804, 841 (Harris)), we find no error.
        The prosecution offered evidence that Hughes had shoplifted
from stores in San Francisco in 2013 and 2017. The prosecution
alleged that in 2017, Hughes took multiple items from a CVS store
without paying for them, gave some of the items back when confronted
by a store guard, and punched the guard in the face when he tried to
recover the remaining items just outside the store. When the guard
called the police, Hughes tried to take his phone from him. After the
police told him he was under arrest for robbery, Hughes told them, “I
got some money in my pocket.” Hughes subsequently acknowledged
that the victim was a guard, but told the police that once he exited the
store with the items, the items belonged to him, and not to the victim.
        In the 2013 incident, the prosecution alleged that Hughes took
four wallets from a Macy’s store and left without paying. When several


                                      3
guards confronted him just outside the store, Hughes handed them his
backpack and said, “They’re in there[.]” When a guard asked him why
he stole the wallets, Hughes responded, “It’s a bad habit.”
      Evidence that a person committed a crime is generally
inadmissible to prove that the person has a criminal propensity or
disposition. (Evid. Code, § 1101, subd. (a).) But evidence of uncharged
crimes may be admissible to prove other material facts, such as a
person’s identity or intent. (Harris, supra, 57 Cal.4th at p. 841; Evid.
Code, § 1101, subd. (b).) Compared to other permissible uses of prior
act evidence, only the “ ‘least degree of similarity’ ” between
the prior act and the charged offense is required to prove intent.
(Harris, supra, 57 Cal.4th at p. 841.) “[T]o be admissible to prove
intent, the uncharged conduct must be sufficiently similar” to support
an inference that the defendant likely had the same intent in both
instances. (People v. Ewoldt (1994) 7 Cal.4th 380, 402 (Ewoldt))
      Here, the prior shoplifting incidents were admissible on the
question of Hughes’s intent. Hughes contended that, as a consequence
of his 1999 brain injury and his psychotic episodes, he truly believed
the sunglasses were his, and he therefore did not intend to
permanently deprive Robert of his property. The jury could rely on the
prior offenses to conclude that Hughes understood the nature of his
actions and was capable of forming the requisite intent, even after his
brain injury. (See Ewoldt, supra 7 Cal.4th at p. 394, fn. 2 [“in a
prosecution for shoplifting in which . . . the defendant left the store
without paying for certain merchandise, the defendant’s uncharged
similar acts of theft might be admitted to demonstrate that he or she




                                     4
did not inadvertently neglect to pay for the merchandise, but rather
harbored the intent to steal it”].)
      We reject Hughes’s assertion that the prior incidents were too
dissimilar. Like the robbery here, the two prior incidents involved
Hughes taking items from stores in San Francisco and walking out
without paying. In both the CVS incident and the instant offense,
Hughes punched the victim in the head when the victim attempted to
recover the stolen property. The prior offenses were sufficiently similar
to prove intent. (See People v. Lewis (2001) 25 Cal.4th 610, 637 (Lewis)
[two robberies were sufficiently similar where defendant took wallets
from victims by force in both incidents].) Further, as the trial court
instructed, the jury was free to consider any dissimilarities in
evaluating the evidence. (See CALCRIM No. 375.)
      In addition, we disagree with Hughes’s contention that the trial
court should have excluded the prior acts because they were more
prejudicial than probative. (See Evid. Code, § 352.) The facts of the
prior offenses were not particularly inflammatory. (See Harris, supra,
57 Cal.4th at p. 842.) Although Hughes asserts that the evidence
improperly suggested to the jury that he has a disposition as a thief,
the trial court instructed the jury that it could not rely on the evidence
to conclude that Hughes has a bad character. (See CALCRIM No. 375.)
We presume the jury followed the instructions. (Harris, supra, 57
Cal.4th at p. 842.)
      Hughes is mistaken that the prosecutor improperly described to
the jury the applicable burden of proof regarding the prior incidents.
First, Hughes forfeited any claim of error on this ground by failing to
object. Second, the prosecutor’s argument was consistent with the trial


                                      5
court’s instruction and the applicable law that the jury may consider
prior acts “only if the conduct has been proven by a preponderance of
the evidence.” (People v. Leon (2015) 61 Cal.4th 569, 597; see also
CALCRIM No. 375.)
                                    C.
      Hughes argues that the record contains insufficient evidence that
he knew, or reasonably should have known, that Robert was 65 years of
age or older for purposes of his elder abuse conviction. (See
§ 368, subds. (c), (g).) We disagree.
      To determine whether the record contains sufficient evidence to
support the jury’s finding, “ ‘we examine the entire record in the light
most favorable to the prosecution, presuming in support of the
judgment the existence of every fact the trier could reasonably deduce
from the evidence[.]’ ” (People v. Coffman & Marlow (2004) 34 Cal.4th
1, 87.)
      Substantial evidence supported the jury’s finding here. As
Hughes walked into the shop, he was facing the 69-year-old Robert,
who was only 15 to 20 feet away. They spoke briefly to each other in
the store. The jury was also shown photographs of Robert at the time
of the offense and was able to observe Robert when he testified at the
time of trial. The jury could have reasonably concluded from this
evidence that Hughes should have known that Robert was over 65
years old. Hughes argues otherwise, but he is asking us to reweigh the
evidence, which we cannot do. (People v. Riley (2015) 240 Cal.App.4th
1152, 1165-1166.)
                              DISPOSITION
      The judgment is affirmed.


                                        6
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.




A158260




                               7